Exhibit 10.19

EXECUTION COPY

EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT (this “Agreement”), dated as of November 4, 2016, is by
and among Hostess Brands, Inc. (formerly known as Gores Holdings, Inc.), a
Delaware corporation (the “Company”), Hostess Holdings, L.P., a Delaware limited
partnership (“Holdings”), Hostess CDM Co-Invest, LLC, a Delaware series limited
liability company, together with the Hostess Co-Invest Series (as defined
herein) (“Hostess Co-Invest”), CDM Hostess Class C, LLC, a Delaware series
limited liability company, together with the CDM Hostess Series (as defined
herein) (“CDM Hostess”), C. Dean Metropoulos (“Metropoulos”), and such other
holders of Class B Units from time to time party hereto.

WHEREAS, the Company, Hostess CDM Co-Invest, LLC, CDM Hostess Class C, LLC and
certain other parties thereto have entered into that certain Management
Transaction Agreement, dated as of July 5, 2016 (the “Master Agreement”),
pursuant to which, among other things, the parties have agreed to enter into
this agreement and effect the transactions contemplated herein;

WHEREAS, the Company, Holdings, Hostess Brands, LLC and Metropoulos are parties
to that certain Executive Chairman Employment Agreement, dated as of July 28,
2016, pursuant to which, among other things, Metropoulos has been issued Class B
Units and shares of Class B Common Stock; and

WHEREAS, the parties hereto desire to provide for the exchange from time to time
of Class B Units, and the surrender of shares of Class B Common Stock for
cancellation, for cash or for shares of Class A Common Stock on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

SECTION 1.1 Definitions.

The following definitions shall for all purposes, unless the context otherwise
clearly indicates, apply to the capitalized terms used in this Agreement.

“Acquirer” means the acquirer or surviving entity (which, for the sake of
clarity, may be Holdings or the Company) in a Change of Control.

“Agreement” has the meaning set forth in the preamble hereto.

“Board of Directors” means the Board of Directors of the Company.

“Business Day” means any day, other than Saturday, Sunday or any other day on
which banks located in the State of New York are authorized or required to
close.



--------------------------------------------------------------------------------

“Cash Exchange Payment” means an amount in immediately available funds in U.S.
dollars equal to the product of (a) the number of Class B Units Exchanged,
multiplied by (b) the then-applicable Exchange Rate multiplied by (c) the
average of the daily VWAP of a share of Class A Common Stock for the 10 Trading
Days immediately prior to the date of delivery of the relevant Exchange Notice.

“CDM Hostess” has the meaning set forth in the preamble hereto.

“CDM Hostess Series” means, collectively, CDM Hostess Class C, LLC – Series A,
CDM Hostess Class C, LLC – Series B, CDM Hostess Class C, LLC – Series C, CDM
Hostess Class C, LLC – Series D and CDM Hostess Class C, LLC – Series E.

“Certificate” means the certificate of incorporation of the Company, as the same
may be amended or amended and restated from time to time in accordance with its
terms.

“Change of Control” has the meaning given to the term “Change in Control” in the
Tax Receivable Agreement.

“Change of Control Exchange” has the meaning set forth in Section 2.1(e).

“Change of Control Exchange Time” has the meaning set forth in Section 2.1(e).

“Class A Common Stock” means the Class A common stock, par value $0.0001 per
share, of the Company.

“Class B Common Stock” means the Class B common stock, par value $0.0001 per
share, of the Company.

“Class A Unit” means (a) a Class A Unit of Holdings, or (b) the common stock or
other equity securities for which a Class A Unit has been converted or exchanged
of a successor corporation or entity.

“Class B Unit” means (a) a Class B Unit of Holdings, or (b) the common stock or
other equity securities for which a Class B Unit has been converted or exchanged
of a successor corporation or entity.

“Combination” means any combination of stock or units, as the case may be, by
reverse split, reclassification, recapitalization, reorganization or otherwise.

“Company” has the meaning set forth in the preamble hereto.

“Date of Exchange” means with respect to an Exchange pursuant to Section 2.1(a),
but subject to Section 2.1(c), the date identified in the respective Exchange
Notice (which may be the date on which the Exchange Notice is delivered to
Holdings).

“Exchange” means an exchange of Class B Units (together with the cancellation of
shares of Class B Common Stock) for cash or shares of Class A Common Stock.

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Notice” means a written election of Exchange substantially in the form
of Exhibit A, duly executed by the exchanging Holdings Unitholder or such
Holdings Unitholder’s duly authorized attorney.

“Exchange Rate” means the number of shares of Class A Common Stock for which one
Class B Unit is entitled to be Exchanged. On the date of this Agreement, the
Exchange Rate shall be one, subject to adjustment pursuant to Section 2.4 of
this Agreement.

“General Partner” means Hostess Holdings GP, LLC or any Person who becomes an
additional, successor or substitute general partner of Holdings pursuant to the
LP Agreement.

“Governmental Entity” means any court, tribunal, arbitrator, authority, agency,
commission, legislative body or official of the United States or any state, or
similar governing entity, in the United States or in a foreign jurisdiction.

“Holdings” has the meaning set forth in the preamble hereto.

“Holdings Unitholder” means each of the Hostess Co-Invest Series, the CDM
Hostess Series, Metropoulos and any Person that executes a joinder as set forth
in Section 3.4 of this Agreement.

“Hostess Co-Invest” has the meaning set forth in the preamble hereto.

“Hostess Co-Invest Series” means, collectively, Hostess CDM Co-Invest, LLC –
Series A, Hostess CDM Co-Invest, LLC – Series B, Hostess CDM Co-Invest, LLC –
Series C, Hostess CDM Co-Invest, LLC – Series D, Hostess CDM Co-Invest, LLC –
Series E, Hostess CDM Co-Invest, LLC – Series F, Hostess CDM Co-Invest, LLC –
Series G, Hostess CDM Co-Invest, LLC – Series H and Hostess CDM Co-Invest, LLC –
Series I.

“Legal Proceeding: means any action, suit, hearing, claim, lawsuit, litigation,
investigation, arbitration or proceeding (in each case, whether civil, criminal
or administrative or at law or in equity) by or before a Governmental Entity.

“Lien” means with respect to any property or asset, any lien, mortgage, pledge,
charge, security interest or other encumbrance in respect of such property or
asset.

“LP Agreement” means the Fourth Amended and Restated Limited Partnership
Agreement of Holdings, by and among the Company, Holdings, each of the Hostess
Co-Invest Series, each of the CDM Hostess Series, Metropoulos and certain other
parties thereto, dated the date hereof, as such agreement may be amended from
time to time in accordance with its terms.

“LP Units” means the Class A Units and the Class B Units.

“Master Agreement” has the meaning set forth in the recitals hereto.

 

3



--------------------------------------------------------------------------------

“Metropoulos” has the meaning set forth in the preamble hereto.

“Permitted Transferee” has the meaning set forth in Section 3.4.

“Person” means an individual, a partnership (including a limited partnership), a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, association or other
entity.

“Registration Rights Agreement” means the Amended and Restated Registration
Rights and Lock-Up Agreement, by and among the Company, Hostess Co-Invest, CDM
Hostess, Metropoulos and certain other parties thereto, dated as of the date
hereof, as such agreement may be amended from time to time in accordance with
its terms.

“Subdivision” means any subdivision of stock or units, as the case may be, by
any split, dividend, distribution, reclassification, recapitalization,
reorganization or otherwise.

“Tax Receivable Agreement” means the Tax Receivable Agreement, dated as of the
date hereof, by and among the Company, Holdings and the other parties thereto,
as such agreement may be amended or supplemented from time to time in accordance
with its terms.

“Trading Day” means a day on which the NASDAQ Capital Market or such other
principal United States securities exchange on which the shares of Class A
Common Stock are listed or admitted to trading is open for the transaction of
business (unless such trading shall have been suspended for the entire day), or
if the shares of Class A Common Stock are not listed or admitted to trading on
such an exchange, on the automated quotation system on which the shares of Class
A Common Stock are then authorized for quotation.

“VWAP” means the daily per share volume-weighted average price of the Class A
Common Stock on the principal U.S. securities exchange or automated or
electronic quotation system on which Class A Common Stock trades, as displayed
under the heading Bloomberg VWAP on the Bloomberg page designated for the Class
A Common Stock (or its equivalent successor if such page is not available) in
respect of the period from the open of trading on such day until the close of
trading on such day (or if such volume-weighted average price is unavailable,
(a) the per share volume-weighted average price of such Class A Common Stock on
such day (determined without regard to afterhours trading or any other trading
outside the regular trading session or trading hours), or (b) if such
determination is not feasible, the market price per share of Class A Common
Stock, in either case as determined by a nationally recognized independent
investment banking firm retained in good faith for this purpose by the Company).

SECTION 1.2 Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles and Sections are to Articles and Sections of this
Agreement unless otherwise specified. Any singular term in this Agreement shall
be deemed to include the plural, and any plural term the singular. Whenever the
words “include”, “includes” or

 

4



--------------------------------------------------------------------------------

“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute as amended from time to time and to any rules or
regulations promulgated thereunder. The word “or” shall be disjunctive but not
exclusive. References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof. References to any Person include the
successors and permitted assigns of that Person. References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively. References to “law”, “laws” or to a particular statute
or law shall be deemed also to include any applicable law. Except to the extent
otherwise expressly provided herein, all references to any Holdings Unitholder
shall be deemed to refer solely to such Person in its capacity as such Holdings
Unitholder and not in any other capacity. For the avoidance of doubt, any
reference to “Hostess Co-Invest” and “CDM Hostess” shall also refer to each of
the respective series of Hostess CDM Co-Invest, LLC and CDM Hostess Class C,
LLC.

SECTION 1.3 Construction. The parties have participated jointly in negotiating
and drafting this Agreement. If an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

ARTICLE II

SECTION 2.1 Exchange of Class B Units.

(a) Upon the terms and subject to the conditions of this Agreement, each
Holdings Unitholder shall be entitled at any time and from time to time to
effect an Exchange. In the event a Holdings Unitholder wishes to effect an
Exchange, such Holdings Unitholder shall (i) deliver to Holdings and the Company
an Exchange Notice and (ii) surrender or, in the absence of such surrender, be
deemed to have surrendered, Class B Units to Holdings (and surrender for
cancellation one or more stock certificates (if certificated) or instructions
and stock powers (if uncertificated)) representing a corresponding number of
shares of Class B Common Stock) (in each case, free and clear of all Liens), in
each case, to Holdings’ and the Company’s addresses set forth in Section 3.5(b).
In consideration for such surrender, the exchanging Holdings Unitholder shall be
entitled to, at the option of the Company (acting by a majority of the
disinterested members of the Board of Directors), either (A) a Cash Exchange
Payment by Holdings in accordance with the instructions provided in the Exchange
Notice, in which event such exchanged Class B Units and such shares of Class B
Common Stock automatically shall be deemed cancelled concomitant with such
payment, without any action on the part of any Person, including the Company or
Holdings, or (B) the issuance by the Company to such Holdings Unitholder of a
number of shares of Class A Common Stock equal to (I) the number of Class B
Units exchanged multiplied by (II) the Exchange Rate, in which event such
exchanged Class B Units automatically shall be converted into a corresponding
number of Class A Units (and the

 

5



--------------------------------------------------------------------------------

Class B Units so converted shall thereby cease to exist), and concomitantly with
any such issuance, any exchanged Class B Common Stock automatically shall be
deemed cancelled, without any action on the part of any Person, including the
Company or Holdings). Each such Exchange shall to the extent permitted by law be
treated for U.S. income tax reporting purposes as a taxable exchange of the
Holdings Unitholder’s Class B Units for Class A Common Stock or a Cash Exchange
Payment, as applicable, and corresponding payments under the Tax Receivable
Agreement.

(b) Following the delivery of the Exchange Notice, the Company shall deliver or
cause to be delivered (i) the Cash Exchange Payment in accordance with Section
2.1(a) as promptly as practicable (but not later than five Business Days) after
the Exchange Date or (ii) if the Company elects to issue Class A Common Stock,
the number of shares of Class A Common Stock deliverable upon such Exchange as
promptly as practicable after the Exchange Date (but not later than the close of
business on the Business Day immediately following the Exchange Date), at the
offices of the then-acting registrar and transfer agent of the Class A Common
Stock (or, if there is no then-acting registrar and transfer agent of the Class
A Common Stock, at the principal executive offices of the Company), registered
in the name of the relevant exchanging Holdings Unitholder (or in such other
name as is requested in writing by the Holdings Unitholder), in certificated or
uncertificated form, as may be requested by the exchanging Holdings Unitholder;
provided, that to the extent the Class A Common Stock is settled through the
facilities of The Depository Trust Company, upon the written instruction of the
exchanging Holdings Unitholder set forth in the Exchange Notice, the Company
shall use its reasonable best efforts to deliver the shares of Class A Common
Stock deliverable to such exchanging Holdings Unitholder in the Exchange through
the facilities of The Depository Trust Company, to the account of the
participant of The Depository Trust Company designated by such exchanging
Holdings Unitholder by no later than the close of business on the Business Day
immediately following the Exchange Date. An Exchange pursuant to this Section
2.1 of Class B Units, and the cancellation of shares of Class B Common Stock,
for Class A Common Stock will be deemed to have been effected immediately prior
to the close of business on the Date of Exchange whether or not the applicable
Cash Exchange Payment or shares of Class A Common Stock have been delivered to
the exchanging Holdings Unitholder at such time, and if the Company does not
elect a Cash Exchange Payment, the Holdings Unitholder will be treated as a
holder of record of Class A Common Stock as of the close of business on such
Date of Exchange.

(c) An Exchange Notice from a Holdings Unitholder may specify that the Exchange
is to be (i) contingent (including as to the timing) upon the consummation of a
purchase by another Person of shares of Class A Common Stock into which the
Class B Units are exchangeable and/or (ii) effective upon a specified future
date. In such case, a Holdings Unitholder may withdraw or amend an Exchange
Notice, in whole or in part, at any time prior to the effectiveness of the
Exchange by delivery of a written notice of withdrawal to the Company and
Holdings specifying (A) the number of withdrawn Class B Units, (B) the number of
Class B Units as to which the Exchange Notice remains in effect, if any, and
(C) if the Holdings Unitholder so determines, revised timing of the Exchange or
any other new or revised information permitted in the Exchange Notice.

 

6



--------------------------------------------------------------------------------

(d) In connection with a Change of Control, and subject to any approval of the
Change of Control by the holders of Class A Common Stock and Class B Common
Stock required under the Certificate or applicable Law (which approval has been
granted by a vote or consent of the stockholders of the Company), the Company
shall have the right to require each Holdings Unitholder to Exchange some or all
Class B Units beneficially owned by such Holdings Unitholder (and a
corresponding number of shares of Class B Common Stock) (in each case, free and
clear of all Liens), in consideration for the issuance by the Company to such
Holdings Unitholder of a number of shares of Class A Common Stock equal to the
number of Class B Units surrendered multiplied by the Exchange Rate (a “Change
of Control Exchange”), such Change of Control Exchange to be effected by the
surrender of such Class B Units to the Company (and surrender for cancellation
one or more stock certificates (if certificated) or instructions and stock
powers (if uncertificated)) and the subsequent automatic conversion of such
exchanged Class B Units into an equal number of Class A Units (whereupon, the
Class B Units so converted shall cease to exist and concomitantly with any such
issuance, any exchanged Class B Common Stock automatically shall be deemed
cancelled without any action on the part of any Person, including the Company or
Holdings); provided, that if the Company requires the Holdings Unitholders to
Exchange less than all of their outstanding Class B Units (and to surrender a
corresponding number of shares of Class B Common Stock for cancellation), each
Holdings Unitholder’s participation in the Change of Control Exchange shall be
reduced pro rata. Any Change of Control Exchange shall be effective immediately
prior to the consummation of the Change of Control (and, for the avoidance of
doubt, shall not be effective if such Change of Control is not consummated) (the
“Change of Control Exchange Time”) and the Holdings Unitholder will be treated
as a holder of record of Class A Common Stock as of the Change of Control
Exchange Time. For the avoidance of doubt, (i) any Class B Units and a
corresponding number of shares of Class B Common Stock held by a Holdings
Unitholder that are not Exchanged or cancelled, as applicable, pursuant to a
Change of Control Exchange may be Exchanged by such Holdings Unitholder pursuant
to Section 2.1(a) subject to, and in accordance with, the terms thereof and (ii)
notwithstanding anything to the contrary herein, the Company shall not be
entitled to make a Cash Exchange Payment in the case of a Change of Control
Exchange.

(e) To effect the delivery of such shares of Class A Common Stock, the Company
shall: (i) deliver or cause to be delivered at the offices of the then-acting
registrar and transfer agent of the Class A Common Stock (or, if there is no
then-acting registrar and transfer agent of the Class A Common Stock, at the
principal executive offices of the Company) such number of shares of Class A
Common Stock, registered in the name of the relevant Holdings Unitholder (or in
such other name as is requested in writing by such Holdings Unitholder), in
certificated or uncertificated form, as may be requested by such Holdings
Unitholder, or (ii) if the Class A Common Stock is settled through the
facilities of The Depository Trust Company, upon the written instruction of such
Holdings Unitholder, use its reasonable best efforts to deliver the shares of
Class A Common Stock through the facilities of The Depository Trust Company, to
the account of the participant of The Depository Trust Company designated by
such Holdings Unitholder.

(f) The Company shall provide written notice of an expected Change of Control to
all Holdings Unitholders within the earlier of (i) five (5) days following the
execution of the

 

7



--------------------------------------------------------------------------------

agreement with respect to such Change of Control and (ii) ten (10) days before
the proposed date upon which the contemplated Change of Control is to be
effected, indicating in such notice such information as may reasonably describe
the Change of Control transaction, subject to applicable law, including the date
of execution of such agreement or such proposed effective date, as applicable,
the amount and types of consideration to be paid for LP Units or shares of Class
A Common Stock, as applicable, in the Change of Control (which consideration
shall be identical whether paid for LP Units or shares of Class A Common Stock,
any election with respect to types of consideration that a holder of LP Units or
shares of Class A Common Stock, as applicable, shall be entitled to make in
connection with the Change of Control, the percentage of total Class B Units or
shares of Class A Common Stock, as applicable, to be transferred to the Acquirer
by all stockholders in the Change of Control, and the number of Class B Units
held by each Holdings Unitholder that the Company intends to require be
Exchanged for shares of Class A Common Stock in connection with the Change of
Control. The Company shall update such notice from time to time to reflect any
material changes to such notice. The Company may satisfy any such notice and
update requirements described in the preceding two sentences by providing such
information on Form 8-K, Schedule TO, Schedule 14D-9 or similar form filed with
the SEC.

(g) Immediately upon the Exchange of any Class B Unit pursuant to this
Section 2.1, an equal number of outstanding shares of Class B Common Stock
beneficially owned by the exchanging Holdings Unitholder automatically shall be
deemed cancelled without any action on the part of any Person, including the
Company. Any such cancelled shares of Class B Common Stock shall no longer be
outstanding, and all rights with respect to such shares shall automatically
cease and terminate.

(h) The Company, Holdings and each Holdings Unitholder shall bear its own
expenses in connection with the consummation of any Exchange, whether or not any
such Exchange is ultimately consummated, except that Holdings shall bear any
transfer taxes, stamp taxes or duties, or other similar taxes in connection
with, or arising by reason of, any Exchange; provided, however, that if any
shares of Class A Common Stock are to be delivered in a name other than that of
the Holdings Unitholder that requested the Exchange (or The Depository Trust
Company or its nominee for the account of a participant of The Depository Trust
Company that will hold the shares for the account of such Holdings Unitholder),
then such Holdings Unitholder or the Person in whose name such shares are to be
delivered shall pay to the Company the amount of any transfer taxes, stamp taxes
or duties, or other similar taxes in connection with, or arising by reason of,
such Exchange or shall establish to the reasonable satisfaction of the Company
that such tax has been paid or is not payable. For the avoidance of doubt, each
exchanging Holdings Unitholder shall bear any and all income or gains taxes
imposed on gain realized by such exchanging Holdings Unitholder as a result of
any such Exchange.

SECTION 2.2 Common Stock to be Issued.

(a) In connection with any Exchange, the Company reserves the right to provide
shares of Class A Common Stock that are registered pursuant to the Securities
Act, unregistered shares of Class A Common Stock or any combination thereof, as
it may determine in its sole discretion, it being understood that all such
unregistered shares of Class A Common Stock shall

 

8



--------------------------------------------------------------------------------

be entitled to the registration rights set forth in the Registration Rights
Agreement; provided, such holders thereof shall have agreed to join the
Registration Rights Agreement as parties thereto.

(b) The Company shall at all times reserve and keep available out of its
authorized but unissued Class A Common Stock, solely for the purpose of
issuances upon any Exchange, such number of shares of Class A Common Stock as
shall from time to time be sufficient to effect the Exchange of all Class B
Units of Holdings that may be outstanding from time to time. The Company shall
at all times reserve and keep available out of its authorized but unissued Class
B Common Stock, such number of shares of Class B Common Stock as shall from time
to time be sufficient for purposes of satisfying the Exchange Agreement. The
Company shall take any and all actions necessary or desirable to give effect to
the foregoing.

(c) Prior to the effective Date of any Exchange effected pursuant to this
Agreement, the Company shall take all such steps as may be required to cause to
qualify for exemption under Rule 16b-3(d) or (e), as applicable, under the
Exchange Act, and to be exempt for purposes of Section 16(b) under the Exchange
Act, any acquisitions from, or dispositions to, the Company of equity securities
of the Company (including derivative securities with respect thereto) and any
securities that may be deemed to be equity securities or derivative securities
of the Company for such purposes that result from the transactions contemplated
by this Agreement, by each officer or director of the Company, including any
director by deputization. The authorizing resolutions shall be approved by
either the Company’s board of directors or a committee composed solely of two or
more Non-Employee Directors (as defined in Rule 16b-3) of the Company (with the
authorizing resolutions specifying the name of each such director whose
acquisition or disposition of securities is to be exempted and the number of
securities that may be acquired and disposed of by each such Person pursuant to
this Agreement.

(d) Any Class A Common Stock or Class B Common Stock to be issued by the Company
in accordance with this Agreement shall be validly issued, fully paid and
non-assessable.

SECTION 2.3 Capital Structure of the Company and Holdings.

(a) The Company shall, and shall cause the General Partner to cause Holdings to,
take all actions necessary so that, at all times for as long as this Agreement
is in effect: (i) each Class B Unit has the same economic rights as each Class A
Unit; (ii) the number of Class A Units outstanding equals the number of shares
of Class A Common Stock outstanding; and (iii) one Class B Unit is exchangeable
for one share of Class A Common Stock pursuant to this Agreement.

(b) Upon the issuance by the Company of any shares of Class A Common Stock other
than pursuant to an Exchange (including any issuance in connection with a
business acquisition by the Company or its direct or indirect subsidiaries, an
equity incentive program or upon the conversion, exercise (including cashless
exercise) or exchange of any security or other instrument convertible into or
exercisable or exchangeable for shares of Class A Common Stock), the Company
shall contribute the proceeds of such issuance (net of any selling or
underwriting discounts or commissions or other expenses) to Holdings in exchange
for a number of newly issued Class A Units equal to the number of shares of
Class A Common Stock issued.

 

9



--------------------------------------------------------------------------------

(c) At any time that Holdings issues a Class B Unit, the Company shall issue a
share of Class B Common Stock to the recipient of such Class B Unit. Upon the
conversion or cancellation of any Class B Unit pursuant to this Agreement or the
LP Agreement, the corresponding share of Class B Common Stock automatically
shall be cancelled without any action on the part of any Person, including the
Company. The Company may only issue shares of Class B Common Stock to Hostess
Co-Invest, CDM Hostess, Metropoulos and their respective Permitted Transferees.
Holdings may only issue Class B Units to Hostess Co-Invest, CDM Hostess,
Metropoulos and their respective Permitted Transferees. A Holdings Unitholder
may only transfer shares of Class B Common Stock to a Person if (i) such Person
is a Permitted Transferee of such Holdings Unitholder and (ii) an equal number
of Class B Units are simultaneously transferred to the transferee. A Holdings
Unitholder may only transfer Class B Units to a Person if (A) such Person is a
Permitted Transferee of such Holdings Unitholder and (B) an equal number of
shares of Class B Common Stock are simultaneously transferred to the transferee.

(d) If the Company redeems, repurchases or otherwise acquires any shares of its
Class A Common Stock for cash (including a redemption, repurchase or acquisition
of restricted shares of Class A Common Stock for nominal or no value), Holdings
shall, coincident with such redemption, repurchase or acquisition, redeem or
repurchase an identical number of Class A Units held by the Company upon the
same terms, including the same price, as the terms of the redemption, repurchase
or acquisition of the Class A Common Stock.

(e) The Company shall not in any manner effect any Subdivision or Combination of
Class A Common Stock unless Holdings simultaneously effects a Subdivision or
Combination, as the case may be, of LP Units with an identical ratio as the
Subdivision or Combination of Class A Common Stock. Holdings shall not in any
manner effect any Subdivision or Combination of LP Units unless the Company
simultaneously effects a Subdivision or Combination, as the case may be, of
Class A Common Stock and Class B Common Stock with an identical ratio as the
Subdivision or Combination of LP Units.

(f) The Company shall not issue, and shall not agree to issue (including
pursuant to any security or other instrument convertible into or exercisable or
exchangeable for) any class of equity securities other than its Class A Common
Stock, Class B Common Stock or one or more series of Preferred Stock that the
Company may determine to issue from time to time in accordance with, and subject
to the limitations contained in, the Certificate and this Section 2.3(f). The
Company shall not issue any shares of Preferred Stock unless (i) Holdings issues
or agrees to issue, as the case may be, to the Company a number of units, with
designations, preferences and other rights and terms that are substantially the
same as such shares of Preferred Stock, equal to the number of such shares of
Preferred Stock issued by the Company, and (ii) the Company transfers to
Holdings the proceeds (net of any selling or underwriting discounts or
commissions and other expenses) of the issuance of such Preferred Stock (and
agrees to transfer to Holdings any amounts paid by the holders of securities or
instruments exercisable or exchangeable therefor upon their exercise or
exchange, if applicable, net of expenses).

 

10



--------------------------------------------------------------------------------

(g) For as long as this Agreement is in effect: (i) Holdings shall not, and the
Company shall cause the General Partner to cause Holdings not to, at any time,
issue LP Units except as required by this Agreement; (ii) Holdings shall not,
and the Company shall cause the General Partner to cause Holdings not to, at any
time, issue LP Units to any Person other than the Company, Hostess Co-Invest,
CDM Hostess, Metropoulos and their respective Permitted Transferees; and (iii)
the Company shall not transfer any Class A Units except in connection with a
Change of Control.

(h) If the Company makes a dividend or other distribution of Company stock on
its Class A Common Stock, Holdings shall make a dividend or other distribution
to the Holdings Unitholders holding Class B Units of an equivalent number of
units of Holdings with designations, preferences and other rights and terms that
are substantially the same as such distributed stock.

(i) If the Company makes a cash dividend on the Class A Common Stock not funded
by a matching pro rata dividend by Holdings on the LP Units, then each Holdings
Unitholder holding Class B Units shall, at its option either (i) be issued that
number of Class B Units equal to its pro rata share of the value of such cash
dividend as if such cash dividend had been paid to all holders of LP Units or
(ii) be entitled to receive from Holdings a pro rata cash amount equal to what
such Holdings Unitholders would have received in connection with such dividend
assuming that such Holdings Unitholder held shares of Class A Common Stock on an
fully as-converted basis (regardless, for these purposes, of any limitations on
Exchanges otherwise set forth herein); provided, that no Class B Units shall be
issued or issuable and no cash paid to such Holdings Unitholders under this
Section 2.3(i) to the extent that such cash dividend is funded with excess cash
held by the Company that was accumulated because tax distributions made by
Holdings to the Company exceed the Company’s actual tax liabilities.

(j) If the Company makes a distribution of property other than cash or Company
stock on the Class A Common Stock that the Company has not received through a
matching pro rata distribution of such property on LP Units by Holdings, then
each Holdings Unitholder holding Class B Units shall be issued that number of
Class B Units equal to its pro rata share of the aggregate value of such
property as if such property had been paid to all holders of LP Units.

(k) For the avoidance of doubt, no Exchange will impair the right of an
exchanging Holdings Unitholder to receive any distribution for periods ending on
or prior to the Date of Exchange for such Exchange (but for which payment had
not yet been made with respect to the Class B Units in question at the time the
Exchange is consummated); provided that, for purposes of this Section 2.3(k),
the exchanging Holdings Unitholder’s right to receive its pro rata portion of
any distribution by Holdings in respect of such periods shall not be deemed
impaired to the extent that Holdings has not paid the Company its pro rata
portion of such distribution prior to the consummation of the applicable
Exchange.

 

11



--------------------------------------------------------------------------------

SECTION 2.4 Adjustment. Without limiting anything set forth in Section 2.3:

(a) In the event there is any (i) Subdivision or Combination of the shares of
Class B Common Stock or Class B Units that is not accompanied by an equivalent
subdivision or combination of the Class A Common Stock; or (ii) Subdivision or
Combination of the Class A Common Stock that is not accompanied by an equivalent
subdivision or combination of the shares of Class B Common Stock and Class B
Units, the Exchange Rate shall be adjusted accordingly.

(b) If there is any reclassification, reorganization, recapitalization or other
similar transaction in which the Class A Common Stock is converted or changed
into another security, securities or other property, then upon any subsequent
Exchange, an exchanging Holdings Unitholder shall be entitled to receive the
amount of such security, securities or other property that such exchanging
Holdings Unitholder would have received if such Exchange had occurred
immediately prior to the effective date of such reclassification,
reorganization, recapitalization or other similar transaction, taking into
account any adjustment as a result of any Subdivision or Combination of such
security, securities or other property that occurs after the effective time of
such reclassification, reorganization, recapitalization or other similar
transaction. For the avoidance of doubt, if there is any reclassification,
reorganization, recapitalization or other similar transaction in which the Class
A Common Stock is converted or changed into another security, securities or
other property, this Section 2.4(b) shall continue to be applicable, mutatis
mutandis, with respect to such security or other property.

(c) This Agreement shall apply to the Class B Units and shares of Class B Common
Stock held by the Holdings Unitholder and their Permitted Transferees as of the
date hereof, as well as any Class B Units and shares of Class B Common Stock
hereafter acquired by a Holdings Unitholder or its Permitted Transferees. This
Agreement shall apply to, mutatis mutandis, and all references to “Class B
Units” or “Class B Common Stock” shall be deemed to include, any security,
securities or other property of the Company or Holdings which may be issued in
respect of, in exchange for or in substitution of shares of Class B Common Stock
or Class B Units, as applicable, by reason of any distribution or dividend,
split, reverse split, combination, reclassification, reorganization,
recapitalization, merger, exchange (other than an Exchange) or other
transaction.

ARTICLE III

SECTION 3.1 Representations and Warranties of the Company. The Company
represents and warrants that (a) it is a corporation duly incorporated and is
validly existing under the laws of the State of Delaware, (b) it has all
requisite corporate power and authority to enter into and perform this Agreement
and to consummate the transactions contemplated hereby, including the issuance
of Class A Common Stock in accordance with the terms hereof, (c) the execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby (including the issuance of the Class A Common
Stock) have been duly authorized by all necessary corporate action on the part
of the Company, (d) this Agreement constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or

 

12



--------------------------------------------------------------------------------

similar laws relating to or limiting creditors’ rights generally, and (e) the
execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby will not (i)
result in a violation of the Certificate or the Bylaws of the Company, (ii)
conflict with, result in a breach or violation of, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give rise to any rights of termination, suspension, amendment,
acceleration or cancellation, under any agreement, contract, commitment,
instrument, undertaking, lease, note, mortgage, indenture, license or
arrangement, whether written or oral, to which the Company is a party or by
which any property or asset of the Company is bound or affected, or (iii) result
in a violation of any law, rule, regulation, order, judgment or decree
applicable to the Company or by which any property or asset of the Company is
bound or affected.

SECTION 3.2 Representations and Warranties of Holdings. Holdings represents and
warrants that (a) it is a limited partnership duly formed and is validly
existing under the laws of the State of Delaware, (b) it has all requisite power
and authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby in accordance with the terms hereof, (c) the
execution and delivery of this Agreement by Holdings and the consummation by it
of the transactions contemplated hereby have been duly authorized by all
necessary partnership action on the part of Holdings, (d) this Agreement
constitutes a legal, valid and binding obligation of Holdings enforceable
against Holdings in accordance with its terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally
and (e) the execution, delivery and performance of this Agreement by Holdings
and the consummation by Holdings of the transactions contemplated hereby will
not (i) result in a violation of the LP Agreement, (ii) conflict with, result in
a breach or violation of, or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or give rise to any
rights of termination, suspension, amendment, acceleration or cancellation,
under any agreement, contract, commitment, instrument, undertaking, lease, note,
mortgage, indenture, license or arrangement, whether written or oral, to which
Holdings is a party or by which any property or asset of Holdings is bound or
affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree applicable to Holdings or by which any property or asset of
Holdings is bound or affected.

SECTION 3.3 Representations and Warranties of the Holdings Unitholders. Each
Holdings Unitholder, severally and not jointly, represents and warrants that (a)
if such Holdings Unitholder is not a natural person, it is duly formed and
validly existing under the laws of the state of its formation, (b) it has all
requisite power and authority (or, in the case of any Holdings Unitholder that
is a natural person, the legal capacity) to enter into and perform this
Agreement and to consummate the transactions contemplated hereby, (c) the
execution and delivery of this Agreement by it and consummation of the
transactions contemplated hereby have been duly authorized by all necessary
entity or other action on the part of such Holdings Unitholder, (d) this
Agreement constitutes a legal, valid and binding obligation of such Holdings
Unitholder enforceable against it in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally, and (e) the execution, delivery and performance of this
Agreement by such Holdings Unitholder and the consummation by such

 

13



--------------------------------------------------------------------------------

Holdings Unitholder of the transactions contemplated hereby will not (i) if such
Holdings Unitholder is not a natural person, result in a violation of the
certificate of incorporation and bylaws or other organizational documents of
such Holdings Unitholder, (ii) conflict with, result in a breach or violation
of, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give rise to any rights of termination,
suspension, amendment, acceleration or cancellation, under any agreement,
contract, commitment, instrument, undertaking, lease, note, mortgage, indenture,
license or arrangement, whether written or oral, to which such Holdings
Unitholder is a party or by which any property or asset of such Holdings
Unitholder is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree applicable to such Holdings
Unitholder or by which any property or asset of such Holdings Unitholder is
bound or affected.

SECTION 3.4 Additional Holdings Unitholders. To the extent a Holdings Unitholder
validly transfers any or all of such Class B Units (together with the
corresponding number of shares of Class B Common Stock) to another Person in a
transaction in accordance with, and not in contravention of, the LP Agreement or
the Registration Rights Agreement, then such transferee (each, a “Permitted
Transferee”) shall execute and deliver a joinder to this Agreement,
substantially in the form of Exhibit B hereto, whereupon such Permitted
Transferee shall become a Holdings Unitholder hereunder. To the extent Holdings
issues Class B Units in the future (other than to the Company), then the holder
of such Class B Units shall have the right to execute and deliver a joinder to
this Agreement, substantially in the form of Exhibit B hereto, whereupon such
holder shall become a Holdings Unitholder hereunder.

SECTION 3.5 Addresses and Notices. Any notice, request, demand, waiver, consent,
approval or other communication that is required or permitted hereunder shall be
in writing and shall be deemed given: (a) on the date established by the sender
as having been delivered personally, (b) on the date delivered by a private
courier as established by the sender by evidence obtained from the courier, (c)
on the date sent by facsimile or e-mail, with confirmation of transmission, or
(d) on the third Business Day after the date mailed, by certified or registered
mail, return receipt requested, postage prepaid. Such communications, to be
valid, must be addressed as follows:

(a) If to the Company, to:

 

Hostess Brands, Inc.

1 E. Armour Boulevard

Kansas City, Missouri 64111

Attention:

  

William Toler

Telephone:

  

(513) 874-8741

Email:

  

btoler@hostessbrands.com

 

14



--------------------------------------------------------------------------------

with a copy to:

Weil Gotshal & Manges, LLP

201 Redwood Shores Parkway

Redwood Shores, California 94065

Telephone:

  

(650) 802-3093

Facsimile:

  

(650) 802-3100

Email:

  

kyle.krpata@weil.com

  

james.griffin@weil.com

Attention:

  

Kyle Krpata

  

James R. Griffin

(b) If to Holdings, to:

 

Hostess Holdings, L.P.

1 E. Armour Boulevard

Kansas City, Missouri

Attention:

  

Jolyn Sebree

Facsimile:

  

(816) 701-4739

Email:

  

jsebree@hostessbrands.com

with a copy to:

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, New York 10178

Fax:    (212) 309-6001

Attention:

  

Robert G. Robison

  

Andrew L. Milano

(c) If to any Holdings Unitholder, to the address and other contact information
set forth in the records of Holdings from time to time.

The Company or Holdings may designate, by notice to all of the Holdings
Unitholders, substitute addresses or addressees for notices; thereafter, notices
are to be directed to those substitute addresses or addressees. Holdings
Unitholders may designate, by notice to the Company and Holdings, substitute
addresses or addressees for notices; thereafter, notices are to be directed to
those substitute addresses or addressees.

SECTION 3.6 Further Assurances. The parties shall execute, deliver, acknowledge
and file such further agreements and instruments and take such other actions as
may be reasonably necessary from time to time to make effective this Agreement
and the transactions contemplated herein.

SECTION 3.7 Termination. This Agreement shall terminate and be of no further
force or effect when no Class B Units remain outstanding.

 

15



--------------------------------------------------------------------------------

SECTION 3.8 No Third Party Beneficiaries. This Agreement will not confer any
rights or remedies upon any Person other than the parties hereto and their
respective successors and permitted assigns (including any Permitted Transferees
that have executed a joinder to this Agreement).

SECTION 3.9 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law (a) such
provision will be fully severable, (b) this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms of such illegal, invalid or unenforceable provision as may be possible.

SECTION 3.10 Amendment; Waivers. This Agreement may not be amended, supplemented
or modified except by an instrument in writing signed on behalf of the Company,
Holdings, the holders of a majority of the then outstanding Class B Units, and
for so long as any of them holds any Class B Units, Hostess CDM Co-Invest, LLC
(on behalf of the Hostess Co-Invest Series), CDM Hostess Class C, LLC (on behalf
of the CDM Hostess Series) and Metropoulos. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective, unless set forth in a written
instrument duly executed by or on behalf of the party waiving such term or
condition. No waiver by any party hereto of any term or condition of this
Agreement, in any one or more instances, shall be deemed to be or construed as a
waiver of the same or any other term or condition of this Agreement on any
future occasion.

SECTION 3.11 Consent to Jurisdiction. Each party hereto irrevocably submits to
the exclusive jurisdiction of the Court of Chancery of the State of Delaware
(unless the Federal courts have exclusive jurisdiction over the matter, in which
case the United Stated District for the District of Delaware) for the purposes
of any Legal Proceeding arising out of this Agreement, the or the transactions
contemplated hereby, and agrees to commence any such Legal Proceeding only in
such courts. Each party hereto further agrees that service of any process,
summons, notice or document by United States registered mail to such party’s
respective address set forth herein shall be effective service of process for
any such Legal Proceeding. Each party hereto irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit, hearing, claim,
lawsuit, litigation, investigation, arbitration or proceeding out of this
Agreement or the transactions contemplated hereby in such courts, and hereby
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Legal Proceeding brought in any such court has been
brought in an inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING OR COUNTERCLAIM (WHETHER AT LAW, IN
EQUITY, BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF SUCH PARTY IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF OR THEREOF.

 

16



--------------------------------------------------------------------------------

SECTION 3.12 Tax Treatment. For purposes of the Code and the Treasury
Regulations promulgated thereunder, this Agreement shall be treated as part of
the LLC Agreement of Holdings as described in Section 761(c) of the Code and
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations
promulgated thereunder. An Exchange under this Agreement is intended to
constitute a taxable sale pursuant to Section 1001 of the Code.

SECTION 3.13 Specific Performance. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond or furnishing other security, and in
addition to all other remedies that may be available, shall be entitled to
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy that
may then be available and no party shall oppose the granting of such relief on
the basis that money damages would be sufficient.

SECTION 3.14 Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the Laws of the State of Delaware, without
giving effect to any choice of Law or conflict of Laws rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of
Delaware.

SECTION 3.15 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or by e-mail delivery of a “.pdf” format
data file) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed and delivered shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Copies of executed counterparts transmitted by telecopy, by
e-mail delivery of a “.pdf” format data file or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section 3.15.

[Signature Pages Follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

COMPANY

HOSTESS BRANDS, INC.

By:

 

/s/ Mark Stone

 

Name:

 

Mark Stone

 

Title:

 

Chief Executive Officer

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]



--------------------------------------------------------------------------------

HOSTESS HOLDINGS

HOSTESS HOLDINGS, L.P.

By:

 

Hostess Holdings GP, LLC, its general partner

By:

 

/s/ Michael J. Cramer

 

Name:

 

Michael J. Cramer

 

Title:

 

Authorized Person

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]



--------------------------------------------------------------------------------

HOSTESS CO-INVEST

HOSTESS CDM CO-INVEST, LLC

By:

 

/s/ C. Dean Metropoulos

 

Name:

 

C. Dean Metropoulos

 

Title:

 

Managing Member

HOSTESS CDM CO-INVEST, LLC – SERIES A

By:

 

/s/ C. Dean Metropoulos

Name:

 

C. Dean Metropoulos

Title:

 

Managing Member

HOSTESS CDM CO-INVEST, LLC – SERIES B

By:

 

/s/ C. Dean Metropoulos

Name:

 

C. Dean Metropoulos

Title:

 

Managing Member

HOSTESS CDM CO-INVEST, LLC – SERIES C

By:

 

/s/ C. Dean Metropoulos

Name:

 

C. Dean Metropoulos

Title:

 

Managing Member

HOSTESS CDM CO-INVEST, LLC – SERIES D

By:

 

/s/ C. Dean Metropoulos

Name:

 

C. Dean Metropoulos

Title:

 

Managing Member

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]



--------------------------------------------------------------------------------

HOSTESS CDM CO-INVEST, LLC – SERIES E

By:

 

/s/ C. Dean Metropoulos

Name:

 

C. Dean Metropoulos

Title:

 

Managing Member

HOSTESS CDM CO-INVEST, LLC – SERIES F

By:

 

/s/ C. Dean Metropoulos

Name:

 

C. Dean Metropoulos

Title:

 

Managing Member

HOSTESS CDM CO-INVEST, LLC – SERIES G

By:

 

/s/ C. Dean Metropoulos

Name:

 

C. Dean Metropoulos

Title:

 

Managing Member

HOSTESS CDM CO-INVEST, LLC – SERIES H

By:

 

/s/ C. Dean Metropoulos

Name:

 

C. Dean Metropoulos

Title:

 

Managing Member

HOSTESS CDM CO-INVEST, LLC – SERIES I

By:

 

/s/ C. Dean Metropoulos

Name:

 

C. Dean Metropoulos

Title:

 

Managing Member

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]



--------------------------------------------------------------------------------

CDM HOSTESS

CDM HOSTESS CLASS C, LLC

By:

 

/s/ C. Dean Metropoulos

Name:

 

C. Dean Metropoulos

Title:

 

Managing Member

CDM HOSTESS CLASS C, LLC – SERIES A

By:

 

/s/ C. Dean Metropoulos

Name:

 

C. Dean Metropoulos

Title:

 

Managing Member

CDM HOSTESS CLASS C, LLC – SERIES B

By:

 

/s/ C. Dean Metropoulos

Name:

 

C. Dean Metropoulos

Title:

 

Managing Member

CDM HOSTESS CLASS C, LLC – SERIES C

By:

 

/s/ C. Dean Metropoulos

Name:

 

C. Dean Metropoulos

Title:

 

Managing Member

CDM HOSTESS CLASS C, LLC – SERIES D

By:

 

/s/ C. Dean Metropoulos

Name:

 

C. Dean Metropoulos

Title:

 

Managing Member

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]



--------------------------------------------------------------------------------

CDM HOSTESS CLASS C, LLC – SERIES E

By:

 

/s/ C. Dean Metropoulos

Name:

 

C. Dean Metropoulos

Title:

 

Managing Member

 

METROPOULOS

C. DEAN METROPOULOS

/s/ C. Dean Metropoulos

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ELECTION OF EXCHANGE

Hostess Holdings, L.P.

[Address 1]

[Address 2]

Attention:        [●]

Reference is hereby made to the Exchange Agreement, dated as of [●], 2016 (as
amended from time to time in accordance with its terms, the “Exchange
Agreement”), by and among Hostess Brands, Inc. (formerly known as Gores
Holdings, Inc.), Hostess Holdings, L.P., Hostess CDM Co-Invest, LLC, Hostess CDM
Co-Invest, LLC – Series A, Hostess CDM Co-Invest, LLC – Series B, Hostess CDM
Co-Invest, LLC – Series C, Hostess CDM Co-Invest, LLC – Series D, Hostess CDM
Co-Invest, LLC – Series E, Hostess CDM Co-Invest, LLC – Series F, Hostess CDM
Co-Invest, LLC – Series G, Hostess CDM Co-Invest, LLC – Series H, Hostess CDM
Co-Invest, LLC – Series I, CDM Hostess Class C, LLC, CDM Hostess Class C, LLC –
Series A, CDM Hostess Class C, LLC – Series B, CDM Hostess Class C, LLC – Series
C, CDM Hostess Class C, LLC – Series D, CDM Hostess Class C, LLC – Series E, C.
Dean Metropoulos and such other holders of Class B Units from time to time party
thereto. Capitalized terms used but not defined herein shall have the meanings
given to them in the Exchange Agreement.

Effective as of the Date of Exchange set forth below, the undersigned Holdings
Unitholder hereby transfers to Holdings the number of Class B Units set forth
below in Exchange for shares of Class A Common Stock to be issued in its name as
set forth below, or, at the option of the Company, for a Cash Exchange Payment
to the account set forth below, in each case in accordance with the Exchange
Agreement. The undersigned hereby acknowledges that the Exchange of Class B
Units shall include the automatic cancellation of an equal number of outstanding
shares of Class B Common Stock beneficially owned by the undersigned.

 

Legal Name of Holdings Unitholder:

 

 

Address:

 

 

Number of Class B Units to be Exchanged:

 

 

Date of Exchange:

 

 

Cash Exchange Payment instructions:

 

 

 

 

If the Holdings Unitholder desires the shares of Class A Common Stock be settled
through the facilities of The Depositary Trust Company (“DTC”), please indicate
the account of the DTC participant below.

 

A-1



--------------------------------------------------------------------------------

If the Holdings Unitholder desires the shares of Class A Common Stock be settled
through the delivery of certificates to the Holdings Unitholder or its designee,
please indicate the following:

Legal Name for Certificates:

Address for Delivery of Certificates:

The undersigned hereby represents and warrants that (i) the undersigned has all
requisite power and authority (or, in case the undersigned is a natural person,
the legal capacity) to execute and deliver this Election of Exchange and to
perform the undersigned’s obligations hereunder; (ii) this Election of Exchange
has been duly executed and delivered by the undersigned and is the legal, valid
and binding obligation of the undersigned enforceable against it in accordance
with the terms thereof or hereof, as the case may be, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the undersigned has good and
marketable title to its Class B Units and shares of Class B Common Stock that
are subject to this Election of Exchange, and such Class B Units and shares of
Class B Common Stock are being transferred to Holdings free and clear of any
Lien; and (iv) no consent, approval, authorization, order, registration or
qualification of, or any notice to or filing with, any third party or any court
or governmental agency or body having jurisdiction over the undersigned or the
Class B Units or shares of Class B Common Stock subject to this Election of
Exchange is required to be obtained or made by the undersigned for the transfer
of such Class B Units or shares of Class B Common Stock.

The undersigned hereby irrevocably constitutes and appoints any officer of the
Company or Holdings, as applicable, as the attorney of the undersigned, with
full power of substitution and resubstitution in the premises, solely to do any
and all things and to take any and all actions necessary to effect the Exchange
elected hereby, including to transfer to Holdings or the Company the Class B
Units and the shares of Class B Common Stock subject to this Election of
Exchange and to deliver to the undersigned the cash or the shares of Class A
Common Stock to be delivered in Exchange therefor.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

By:

 

 

 

Name:

 

Title:

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

JOINDER AGREEMENT

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of [●], 2016 (the “Agreement”), by and among Hostess Brands
Inc., (formerly known as Gores Holdings, Inc., the “Company”), Hostess Holdings,
L.P. (“Holdings”), Hostess CDM Co-Invest, LLC, Hostess CDM Co-Invest, LLC –
Series A, Hostess CDM Co-Invest, LLC – Series B, Hostess CDM Co-Invest, LLC –
Series C, Hostess CDM Co-Invest, LLC – Series D, Hostess CDM Co-Invest, LLC –
Series E, Hostess CDM Co-Invest, LLC – Series F, Hostess CDM Co-Invest, LLC –
Series G, Hostess CDM Co-Invest, LLC – Series H, Hostess CDM Co-Invest, LLC –
Series I, CDM Hostess Class C, LLC, CDM Hostess Class C, LLC – Series A, CDM
Hostess Class C, LLC – Series B, CDM Hostess Class C, LLC – Series C, CDM
Hostess Class C, LLC – Series D, CDM Hostess Class C, LLC – Series E, C. Dean
Metropoulos and such other holders of Class B Units from time to time party
thereto. Capitalized terms used but not defined in this Joinder Agreement shall
have the meanings given to them in the Agreement. This Joinder Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware. In the event of any conflict between this Joinder Agreement and the
Agreement, the terms of this Joinder Agreement shall control.

The undersigned hereby joins and enters into the Agreement having acquired Class
B Units. By signing and returning this Joinder Agreement to the Company and
Holdings, the undersigned (i) accepts and agrees to be bound by and subject to
all of the terms and conditions of and agreements of a Holdings Unitholder in
the Agreement, with all attendant rights, duties and obligations of a Holdings
Unitholder thereunder and (ii) makes, as of the date hereof, each of the
representations and warranties of a Holdings Unitholder in Section 3.3 of the
Agreement as fully as if such representations and warranties were set forth
herein. The parties to the Agreement shall treat the execution and delivery
hereof by the undersigned as the execution and delivery of the Agreement by the
undersigned and, upon receipt of this Joinder Agreement by the Company and
Holdings, the signature of the undersigned set forth below shall constitute a
counterpart signature to the signature page of the Agreement.

 

Name:

 

 

  

Address for Notices:

   

With copies to:

 

   

 

 

   

 

 

   

 

 

   

 

Attention:

 

 

   

 

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Joinder Agreement to be executed and delivered by the undersigned or by its duly
authorized attorney.

 

By:

 

 

 

Name:

 

Title:

Acknowledged as of                  , 20    :

 

HOSTESS BRANDS, INC.

By:

 

 

 

Name:

 

Title:

[HOLDINGS UNITHOLDER]

By:

 

 

 

Name:

 

Title:

 

B-2